Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 UNIT SUBSCRIPTION AGREEMENT This UNIT SUBSCRIPTION AGREEMENT (this  Agreement ) is made as of October 29, 2007, by and between Trian Acquisition I Corp., a Delaware corporation (the  Company ), and Trian Acquisition I, LLC, a Delaware limited liability company (the  Purchaser ). WHEREAS, the Company is proposing to file a registration statement (the  Registration Statement ) on Form S-1 under the Securities Act of 1933, as amended (the  Securities Act ) with the Securities and Exchange Commission in connection with a proposed initial public offering (the  Initial Public Offering ) of 75,000,000 units ( Units ), each consisting of one share of common stock of the Company, par value $0.0001 per share ( Common Stock ), and one warrant to purchase one additional share of Common Stock for $7.50, subject to the terms and conditions set forth in the Registration Statement; and WHEREAS, in order to capitalize the Company prior to the Initial Public Offering, the Company desires to issue and sell, and the Purchaser desires to purchase and acquire, certain Sponsor Units (as defined below) on the terms and conditions hereinafter set forth. NOW, THEREFORE, for and in consideration of the promises and mutual covenants set forth herein, the parties hereto agree as follows: 1. Purchase and Sale of Units . The Purchaser hereby subscribes for and purchases from the Company, and the Company hereby issues and sells to the Purchaser, 21,562,500 units (the  Sponsor Units ) at a purchase price of $0.00115942 per Sponsor Unit for an aggregate purchase price of $25,000. Each Sponsor Unit consists of one share of Common Stock and one warrant (a  Warrant ) to purchase one additional share of Common Stock for $7.50 in accordance with the terms of the Warrant Agreement to be entered into by and between the Company and American Stock Transfer & Trust Company, as warrant agent, which shall be substantially in the form attached hereto as Exhibit A (the  Warrant Agreement ). The Sponsor Units, together with the underlying Common Stock and Warrants, are referred to herein as the  Securities . 2. Closing of Purchase and Sale . The closing of the purchase and sale of the Sponsor Units shall take place at the offices of the Company immediately following the execution of this Agreement. At the closing, the Company shall deliver to the Purchaser a certificate evidencing the Sponsor Units, registered in the Purchasers name, upon the payment of the aggregate purchase price therefor in immediately available funds by delivery of a cashiers check or by wire transfer to an account designated by the Company. 3. Redemption of Units . If and to the extent that the underwriters for the Initial Public Offering (the  Underwriters ) do not exercise in full their option to purchase up to 11,250,000 Units to cover over-allotments (as described in the Registration Statement) prior to the expiration or termination of such option, the Company shall redeem, at cost, up to 2,812,500 Sponsor Units from the holders thereof on a pro rata basis in an amount sufficient to cause the number of shares of Common Stock underlying the outstanding Sponsor Units held by the Purchaser and its permitted transferees to equal 20% of the Companys then-outstanding Common Stock after giving effect to the Initial Public Offering (without giving effect to any Units purchased by the Purchaser or any such transferees in the Initial Public Offering) and the exercise, if any, of the Underwriters over-allotment option. The parties shall give effect to this mandatory redemption of Sponsor Units within ten business days following the earlier to occur of the expiration or termination of the Underwriters over-allotment option. If the Underwriters exercise their over-allotment option in full, the Company shall have no right or obligation to redeem any of the Sponsor Units. 4. Restrictive Legends . All certificates representing the Sponsor Units shall have endorsed thereon the following legends: (a)  The securities represented by this Certificate have not been registered under the Securities Act of 1933, as amended. The securities may not be sold, offered for sale, pledged or hypothecated in the absence of an effective registration statement as to the securities under the Securities Act or an opinion of counsel satisfactory to the Company that such registration statement is not required. (b)  Some of the securities represented by this Certificate may be subject to redemption pursuant to Section 3 of the Unit Subscription Agreement, dated as of October 29, 2007, between the Company and Trian Acquisition I, LLC.  (c) Any legend required pursuant to the terms of the Warrant Agreement. (d) Any legend required by state securities or blue sky laws or regulations. 5. Investment Representations . In connection with the purchase of the Securities, the Purchaser represents to the Company the following: (a) The Purchaser is familiar with the Companys business plans and financial condition and has acquired sufficient information about the Company to reach an informed and knowledgeable decision to acquire the Securities. The Purchaser has been afforded the opportunity to ask questions of the executive officers and directors of the Company. The Purchaser understands that its investment in the Securities involves a high degree of risk. The Purchaser has sought such accounting, legal and tax advice as the Purchaser has considered necessary to make an informed investment decision with respect to the Purchasers acquisition of the Securities. The Purchaser has such knowledge and expertise in financial and business matters, knows of the high degree of risk associated with investments generally and particularly investments in the securities 2 of companies in the development stage such as the Company, is capable of evaluating the merits and risks of an investment in the Securities, and is able to bear the economic risk of an investment in the Securities in the amount contemplated hereunder. The Purchaser understands that there presently is no public market for the securities and none is anticipated to develop in the foreseeable future. The Purchaser can afford a complete loss of its investment in the Securities.
